      Case 2:20-cv-00837-RFB-EJY Document 5-1 Filed 05/12/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEVADA


FIGHT FOR NEVADA,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )      Case No. 2:20-cv-00837-RFB-EJY
                                                      )
BARBARA CEGAVSKE, in her official capacity            )      Judge: Hon. Richard F. Boulware, II
as the Secretary of State of Nevada,                  )
                                                      )      Magistrate: Hon. Elayna J. Youchah
                                                      )
               Defendant.                             )

   DECLARATION OF ROBERT E. BARNES IN SUPPORT OF PLAINTIFF’S
EMERGENCY MOTION FOR PRELIMINARY INJUNCTION AND/OR TEMPORARY
                     RESTRAINING ORDER

I, Robert E. Barnes, declare as follows:

   1. I am an attorney at law duly authorized to practice law before all the courts of the State of

California, and I am the pro hac vice attorney of record for the Plaintiff in this instant case.

Except where noted to the contrary, I have personal knowledge of the facts set forth in this

Declaration, and if called upon to testify could do so competently based upon my own personal

knowledge or information and belief.

   2. Plaintiff in the instant case faces a statutory deadline for the submission of their petition

for the recall of a public officer of May 14, 2020. If they are not provided emergency relief, their

First and Fourteenth Amendment rights will be irreparably harmed.

   3. The office address of Movant is 601 S. Figueroa St., Ste. 4050, Los Angeles, CA 90017.

   4. The office address of Defendant is Nevada State Capitol Building, 101 North Carson

       Street, Suite 3, Carson City, NV 89701.




                                                 1
         Case 2:20-cv-00837-RFB-EJY Document 5-1 Filed 05/12/20 Page 2 of 2



   5. On May 11, 2020, Defendant was notified of the Complaint via an email to Mr. Greg

         Zunino, Deputy Attorney General. In response, Mr. Zunino reiterated the Secretary’s

         position that she would be unable to extend the statutory deadline and that Plaintiff would

         need to file their Motion to obtain their requested extension. On May 12, 2020, Plaintiff

         agreed with Mr. Zunino that a meet and confer would be unnecessary and emailed Mr.

         Zunino a copy of the Motion and supporting documents.

I declare under penalty of perjury under the laws of the State of California that the foregoing is

true and correct and that this declaration is executed on the 12th day of May, 2020 at Austin,

Texas.


DATED: May 12, 2020                           Respectfully submitted,

                                              _s/ Robert E. Barnes
                                              Robert E. Barnes, CA SBN #235919
                                              BARNES LAW
                                              Pro Hac Vice Pending
                                              601 South Figueroa Street, Suite 4050
                                              Los Angeles, CA 90017
                                              (310) 510-6211 – Main
                                              (310) 510-6225 – Fax
                                              robertbarnes@barneslawllp.com




                                                  2
